        Case 1:19-cr-00156-MAD Document 46 Filed 10/07/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

*******************************
UNITED STATES OF AMERICA                              Criminal Action No. 19-CR-00156 (MAD)

       v.
                                                      (Hon. Mae A. D' Agostino)
XIAOQING ZHENG
                                                      STIPULATION AND ORDER
                                                      FOR ENLARGEMENT OF TIME
                       Defendant.
*******************************
                                         STIPULATION

       Kevin Luibrand, the attorney for defendant Xiaoqing Zheng in the above-captioned action,

having moved for a continuance of ninety (90) days within which the defense may review

discovery, conduct its own investigation, and research and prepare motions, and Grant C. Jaquith,

United States Attorney for the Northern District ofNew York (by Richard Belliss, Assistant United

States Attorney), having consented to the continuance and the proposed exclusion of a sixty (60)

day period under the Speedy Trial Act, pursuant to Title 18, United States Code, Section

3161 (h)(7)(A), the parties hereby stipulate and agree as follows:

       1.      The prior proceedings in this case occurred as follows:

               a.      Date of federal arrest: August 1, 2018

               b.      Date of indictment: April 18, 2019

               c.      Date of arraignment: April 23, 2019

               d.      Defendant custody status: Defendant is released on conditions

                      1.      Date United States moved for detention: N/A

                      ii.     Date of detention hearing: NIA
        Case 1:19-cr-00156-MAD Document 46 Filed 10/07/19 Page 2 of 5




                        iii.   Date detention decision issued: NIA

                 d.     Prior enlargements of time and exclusions under the Speedy Trial Act:

                        multiple pre-indictment enlargements of time; two post-indictment

                        enlargements of time excluding the time running from May 31 , 2019

                        through July 28, 2019; and from August 9, 2019 through October 6, 2019.

        2.       The defendant has requested the continuance based on the following facts and

circumstances:

                 a.     On April 18, 2019, a federal grand jury in the Northern District of New

York returned a multiple count indictment alleging that the defendant conspired to commit

economic espionage, conspired to commit theft of trade secrets, committed economic espionage,

committed theft of trade secrets, and made false statements, all in violation of Title 18, United

States Code, Sections 1831, 1832, and 1001.      The defendant has been arraigned and is currently

released on conditions pending trial.

                 b.     The government has previously provided some voluminous discovery to the

defense, and continues to provide additional discovery as it becomes available.         Because the

defense has not yet had near-full discovery for any appreciable amount of time, the defense has

been unable to complete its investigation or to determine what motions should be filed.          The

defense will need time to review the discovery, conduct its own investigation, and prepare motions.

       3.        The parties stipulate and agree that the ends of justice served by granting this

continuance outweigh the best interests of the public and the defendant in a speedy trial. The

nature of the investigation, its complexity, and the need for the defense team to review the

discovery, conduct an investigation, and prepare its motions make it unreasonable to expect the

defense to be prepared to defend the case at trial on October 28, 2019 (the presently scheduled trial
         Case 1:19-cr-00156-MAD Document 46 Filed 10/07/19 Page 3 of 5




date), taking into account the exercise of due diligence.

         4.       The parties stipulate and agree that the time period running ninety (90) days from

the date of the Court=s order shall be excludable under the Speedy Trial Act pursuant to 18 U.S.C.

§§ 3161(h)(7)(A) and (h)(7)(B)(iv).

         The undersigned attorneys affirm under penalty of perjury the accuracy of the facts set

forth above and apply for and consent to the proposed order set forth below.



Dated:        October   +- ,   2019            GRANT C. JAQUITH
                                               United States Attorney



                                               tfLO~
                                               '7hardBelliss
                                                                                       :s
                                               Assistant U.S. Attorney
                                               Bar Roll   lj.,1 5295
              October 3- "'---' 2019
                                                   (~,
                                               Kevin Luibraiid, Esq.
                                               Attorney for Xiaoqing Zheng
                                               Bar Roll No. /d 3{)J)
         Case 1:19-cr-00156-MAD Document 46 Filed 10/07/19 Page 4 of 5




                                             ORDER

       A.      The Court incorporates into this Order the stipulated facts set forth above and

hereby adopts them as findings.

       B.      The Court has considered its obligation under 18 U.S .C. § 3161 (h)(7)(A) to

determine whether a continuance serves the ends of justice in a manner that outweighs both the

public interest and the defendant's rights.     The Court finds that pursuant to 18 U.S.C. §

3161 (h)(7)(A), the ends of justice served by granting the requested continuance outweigh the best

interests of the public and the defendant in a speedy trial because the nature of the investigation,

its complexity, the need for the defense to review evidence, to conduct an investigation, and to

prepare its motions, make the requested delay necessary, taking into account the exercise of due

diligence.

       BASED ON THE STIPULATED FACTS AND THE COURT'S RELATED FINDINGS

IT IS HEREBY ORDERED

       A.      That the ninety (90) day period running from the date of this Order, up to and

including _ __ _ _ _ , 2019 shall be excludable in computing time under the Speedy Trial

Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv) in order to give the defense

reasonable time necessary for effective preparation.

       B.      The deadline for the completion of reciprocal discovery by the defendant (otherwise

due within 21 days of arraignment pursuant to the terms of the Local Rules of Criminal Procedure

and the Criminal Pretrial Order) will be extended by 90 days to                           2019.
        Case 1:19-cr-00156-MAD Document 46 Filed 10/07/19 Page 5 of 5




       C.     The trial in this matter shall begin on _ _ _ __ _ _ _ , 2019 before United

States District Judge Mae A. D'Agostino, in Albany, New York or, in the alternative, a change of

plea shall be entered on or before - - -- -- - - -, 2019.




Dated: October _ _ , 2019
                                                   Hon. Mae A. D 'Agostino
                                                   United States District Court Judge
                                                   Northern District of New York
